Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 7-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur et al (US 20190379856 A1)
As per claim 1, Hur et al disclose a method for cloud gaming, comprising: receiving, by a processor, a video sequence and metadata associated with the video sequence, the video sequence including a sequence of picture frames generated in response to gaming control information, and the metadata being determined based on the gaming control information (the feedback process may be a process of submitting various kinds of feedback information that may be acquired at a display process to a transmission side.  Interactivity may be provided in enjoying the 360-degree video through the feedback process.  In some embodiments, head orientation information, information about a viewport, which indicates the area that is being viewed by the user, etc may be transmitted to the transmission side in the feedback process.  In some embodiments, the user may interact with what is realized in the VR environment. In this case, information related to the interactivity may be provided to the transmission side or to a service provider side at the feedback process [0109]); configuring, by the processor, encoding parameters based on the metadata (the encapsulation processor can encapsulate the encoded 360 video data and/or 360 video related metadata in a file format; here, the 360 video related metadata may be received from the metadata processor.  The encapsulation processor can encapsulate the data in a file format such as ISOBMFF, CFF or the like or process the data into a DASH segment or the like, para [0169]); and encoding, by the processor, the video sequence into a coded video bitstream, based on the encoding parameters (as described above, the encoded data may be output in a bitstream form, and the encoded data may be encapsulated into a file format such as ISOBFF and CFF or may be processed into the form of other DASH segment or the like [0275]).
As per claim 2, Hur et al disclose the method of claim 1, wherein the metadata comprises at least one of camera information, color information, illumination information, motion information, view information, overlay information, user control information (a metadata track may include one or more item of metadata item.  Alternatively, a metadata track may include one or more items of metadata related to with an overlay media track.  For example, a metadata may include metadata associated with a VR media (e.g. an overlay location of the overlay media and a property thereof)  That is, an overlay metadata track may include information on an overlay location, a size, and a property (opacity and interaction) which are necessary for overlay rendering [0311].
As per claim 3, Hur et al disclose the method of claim 1, further comprising: receiving, over a network, a signal carrying user control information (the feedback process may be a process may be a process of transmitting various kinds of feedback information that may be acquired at a display process to a transmission side.  Interactivity may be provided in enjoying the 360-degree video through the feedback process. In some embodiments, head orientation information, information about a viewport, which indicates the area that is being viewed by the user, etc may be transmitted to the transmission side in the feedback process.  In some embodiments, the user may interact with what is realized in the VR environment. In this case, information related to the interactivity may be provided to the transmission side or to a service provider side at the feedback process [0109]); and generating the video sequence in response to the user control information (in some embodiments, the feedback information may not only be delivered to the transmission side but may also.be used in the reception side.  That is, the decoding, re-projection and rendering process may be performed in the reception side using the feedback information.  For example, only the portion of the 360-degree video that is being viewed by the user may be decoded and rendered first using the head orientation information and/or the viewport information [0113]).
As per claim 7, Hur et al disclose the method of claim 1, further comprising: transmitting, via a network, the metadata to a destination device of the coded video bitstream (a process for storing or transmitting the encoded picture and the metadata [0011]).
As per claim 8, Hur et al disclose the method of claim 7, further comprising: transmitting the metadata in a supplemental enhancement information (SEI) message along with the coded video bitstream (it is possible to store and transmit signaling information on 360-degree video data through Supplemental Enhancement Information (SEI) message or video Usability Information (VUI), thereby enhancing overall transmission efficiency [0021]).
As per claim 9, Hur et al disclose the method of claim 7, wherein the metadata includes overlay content, and the method further comprises: encoding the overlay content into an overlay content bitstream (overlay metadata signaling on an overlay media track [0036]; and multiplexing the coded video bitstream and the overlay content bitstream into an output bitstream (fig. 19 shows an example of a process of packing an overlay media in a VR media file [0313]; and transmitting the output bitstream (a projected overlay media may be transmitted while packed in a VR track, and the overlay media may be packed in a VR media through a process indicated by thick arrows in fig. 21.  Alternatively, the overlay media track may be included and packed in the VR media track [0327])
As per claim 10, Hur et al disclose an apparatus for cloud gaming, comprising: processing circuitry configured to: receive a video sequence and metadata associated with the video sequence, the video sequence including a sequence of picture frames generated in response to gaming control information [0109], and the metadata being determined based on the gaming control information; configure encoding parameters based on the metadata that is indicative of the gaming control information; and encode the video sequence into a coded video bitstream, based on the encoding parameters [0275].
As per claim 11, Hur et al disclose the apparatus of claim 10, wherein the metadata comprises at least one of camera information, color information, illumination information, motion information, view information, overlay information, user control information [0311].
As per claim 12, Hur et al disclose the apparatus of claim 10, wherein the processing circuitry 1s configured to: receive, over a network, a signal carrying user control information; and generate the video sequence in response to the user control information [0113].
As per claim 16, Hur et al disclose the apparatus of claim 10, wherein the processing circuitry 1s configured to: transmit, via interface circuity and a network, the metadata to a destination device of the coded video bitstream [0011].
As per claim 17, Hur et al disclose the apparatus of claim 16, wherein the processing circuitry 1s configured to: transmit the metadata in a supplemental enhancement information (SEI) message along with the coded video bitstream [0021].
As per claim 18, Hur et al disclose the apparatus of claim 16, wherein the metadata includes overlay content, and the processing circuitry is configured to: encode the overlay content into an overlay content bitstream [0109]; and multiplex the coded video bitstream and the overlay content bitstream into an output bitstream [0313]; and transmit the output bitstream [0327].
As per claim 19, Hur et al disclosea method for cloud gaming, comprising: receiving, by a processor, a coded video bitstream along with metadata associated with the coded video bitstream, the metadata being indicative of gaming control information [0109]; configuring, by the processor, decoding parameters and reconstructing parameters based on the metadata [0169]; and decoding and reconstructing, by the processor, the coded video bitstream into a video sequence based on the decoding parameters and reconstructing parameters [0275].
As per claim 20, Hur et al disclose the method of claim 19, wherein the metadata includes overlay content and the method further comprises: de-multiplexing an input bitstream into the coded video bitstream and an overlay content bitstream [0181]; decoding the overlay content bitstream to generate the overlay content [0286]; and reconstructing video sequence with the overlay content [0304].
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al (US 2019/0379856 A1) in view of Raut et al (US 2019/0045213 A1)
As per claim 4, Hur et al disclose the method of claim 1 but fails to explicitly disclose determining motion information of at least one of a global motion of a gaming scene, and a local motion of an object in a bounding box within the gaming scene based on gaming scene control information and user control information.  However, Raut et al disclose such a method further comprising: determining motion information of at least one of a global motion of a gaming scene, and a local motion of an object in a bounding box within the gaming scene based on gaming scene control information and user control information ([0031], [0074]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the cloud gaming system of Hur with the support for determining motion relative to bounding boxes of Raut because it would allow for using global and motion data to perform motion compensation within a bounding box ([0026], [0035]).
As per claim 5, Hur et al disclose the method of claim 1 but fails to explicitly disclose determining a motion model for encoding the video sequence based on the metadata.  However, Raut et al disclose such a method further comprising: determining a motion model for encoding the video sequence based on the metadata ([0025], [0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the cloud gaming system of Hur with the support for determining motion relative to bounding boxes of Raut because it would allow for using metadata to perform motion compensation.
As per claim 6, Hur et al disclose the method of claim 5 but fails to explicitly disclose wherein the motion model includes at least one of an affine model, a perspective model, a rotation model, and a zooming model.  However, Raut et al disclose such a method further comprising: wherein the motion model includes at least one of an affine model, a perspective model, a rotation model, and a zooming model [0101].
As per claim 13, Hur et al disclose the apparatus of claim 10 but fails to explicitly disclose wherein the processing circuitry 1s configured to: determine motion information of at least one of a global motion of a gaming scene, and a local motion of an object in a bounding box within the gaming scene based on gaming scene control information and user control information.  However, Raut et al disclose such an apparatus further comprising: wherein the processing circuitry 1s configured to: determine motion information of at least one of a global motion of a gaming scene, and a local motion of an object in a bounding box within the gaming scene based on gaming scene control information and user control information ([0031], [0074]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the cloud gaming system of Hur with the support for determining motion relative to bounding boxes of Raut because it would allow for using global and motion data to perform motion compensation within a bounding box ([0026], [0035]).
As per claim 14, Hur et al disclose the apparatus of claim 10 but fails to explicitly disclose wherein the processing circuitry is configured to: determine a motion model for encoding the video sequence based on the metadata.  However, Raut et al disclose such an apparatus further comprising: wherein the processing circuitry is configured to: determine a motion model for encoding the video sequence based on the metadata.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the cloud gaming system of Hur with the support for determining motion relative to bounding boxes of Raut because it would allow for using global and motion data to perform motion compensation within a bounding box ([0026], [0035]).
As per claim 15, Hur et al disclose the apparatus of claim 14 but fails to explicitly disclose wherein the motion model includes at least one of an affine model, a perspective model, a rotation model, and a zooming model.  However, Raut et al disclose such an apparatus further comprising: wherein the motion model includes at least one of an affine model, a perspective model, a rotation model, and a zooming model.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale






/Ronald Laneau/
Primary Examiner, Art Unit 3715